
	
		II
		111th CONGRESS
		1st Session
		S. 1094
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an energy carrier production tax credit, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Energy Alternative
			 Production Act or the REAP Act.
		2.Credit for
			 production of renewable energy
			(a)In
			 generalSection 45 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(f)Credit allowed
				for production of non-electric energy
						(1)In
				generalThe credit allowed under subsection (a) shall be
				increased by an amount equal to the product of—
							(A)the dollar amount
				determined under paragraph (2), and
							(B)each million
				British thermal units (mmBtu) of qualified fuel which is—
								(i)produced by the
				taxpayer—
									(I)from qualified
				energy resources, and
									(II)at any facility
				during the 10-year period beginning on the date such facility was placed in
				service,
									(ii)not used for the
				production of electricity, and
								(iii)sold by the
				taxpayer to an unrelated person during the taxable year.
								(2)Dollar
				amountThe dollar amount determined under this paragraph shall be
				the amount determined by the Secretary to be the equivalent, expressed in
				British thermal units, of the credit allowed under subsection (a) for 1
				kilowatt hour of electricity.
						(3)Reduction for
				grants, tax exempt bonds, subsidized energy financing, and other
				creditsRules similar to the rules of subsection (b)(3) shall
				apply for purposes of paragraph (1).
						(4)Definitions and
				special rulesFor purposes of this subsection—
							(A)Qualified
				fuelThe term qualified fuel means an energy product
				which is produced, extracted, converted, or synthesized from a qualified energy
				resource through a controlled process, including pyrolysis, electrolysis, and
				anaerobic digestion, which results in a product consisting of methane,
				synthesis gas, hydrogen, steam, manufactured cellulosic fuels, or any other
				form of energy provided under regulations by the Secretary and which is used
				solely as a source of energy.
							(B)Allocation of
				credit to patrons of agricultural cooperativesRules similar to
				the rules of subsection (e)(11) shall apply for purposes of paragraph
				(1).
							.
			(b)Conforming
			 amendments
				(1)The heading for
			 section 45 of the Internal Revenue Code of 1986 is amended by striking
			 Electricity and inserting
			 Energy.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking Electricity in the item relating to section
			 45 and inserting Energy.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Energy credit
			 for onsite renewable non-electric energy production facilities
			(a)Credit
			 allowedClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 and at the end of subclause (III), and
				(2)by adding at the
			 end the following new subclause:
					
						(V)qualified onsite
				renewable non-electric energy production
				property,
						.
				(b)Qualified
			 onsite renewable non-electric energy production
			 propertySubsection (c) of section 48 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified
				onsite renewable non-electric energy production property
						(A)In
				generalThe term qualified onsite renewable non-electric
				energy production property means property which produces qualified
				fuel—
							(i)from qualified
				energy resources,
							(ii)not used for the
				production of electricity, and
							(iii)used primarily
				on the same site where the production is located to replace an equivalent
				amount of non-renewable fuel (determined based on the number of British thermal
				units of non-renewable fuel consumed by the taxpayer in the prior taxable year)
				or to provide energy primarily on such site for a use that did not exist prior
				to the later of the date of the enactment of this paragraph or the date such
				property was placed in service.
							(B)DefinitionsFor
				purposes of this paragraph—
							(i)Qualified
				fuelThe term qualified fuel means an energy product
				which is produced, extracted, converted, or synthesized from a qualified energy
				resource through a controlled process, including pyrolysis, electrolysis, and
				anaerobic digestion, which results in a product consisting of methane,
				synthesis gas, hydrogen, steam, manufactured cellulosic fuels, or any other
				form of energy provided under regulations by the Secretary and which is used
				solely as a source of energy.
							(ii)Qualified
				energy resourcesThe term qualified energy resources
				has the meaning given such term by paragraph (1) of section 45(c).
							(iii)TerminationThe
				term qualified onsite renewable non-electric energy production
				property shall not include any property for any period after the date
				which is 10 years after the date of the enactment of the
				Renewable Energy Alternative Production
				Act.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			4.Renewable
			 non-electric energy production facilities eligible for new clean renewable
			 energy bonds
			(a)In
			 generalParagraph (1) of section 54C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a facility which is—
						(A)(i)a qualified facility
				(as determined under section 45(d) without regard to paragraphs (8) and (10)
				thereof and to any placed in service date), or
							(ii)a facility which produces
				qualified fuel (as defined in section 45(f)(4)(A)) which is derived from
				qualified energy resources (within the meaning of section 45(f)(4)(B)) and not
				used for the production of electricity, and
							(B)owned by a public
				power provider, a governmental body, or a cooperative electric
				company.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
